18-61650-rk   Doc 24   FILED 11/08/18   ENTERED 11/08/18 09:36:19   Page 1 of 11
18-61650-rk   Doc 24   FILED 11/08/18   ENTERED 11/08/18 09:36:19   Page 2 of 11
18-61650-rk   Doc 24   FILED 11/08/18   ENTERED 11/08/18 09:36:19   Page 3 of 11
18-61650-rk   Doc 24   FILED 11/08/18   ENTERED 11/08/18 09:36:19   Page 4 of 11
18-61650-rk   Doc 24   FILED 11/08/18   ENTERED 11/08/18 09:36:19   Page 5 of 11
18-61650-rk   Doc 24   FILED 11/08/18   ENTERED 11/08/18 09:36:19   Page 6 of 11
18-61650-rk   Doc 24   FILED 11/08/18   ENTERED 11/08/18 09:36:19   Page 7 of 11
18-61650-rk   Doc 24   FILED 11/08/18   ENTERED 11/08/18 09:36:19   Page 8 of 11
18-61650-rk   Doc 24   FILED 11/08/18   ENTERED 11/08/18 09:36:19   Page 9 of 11
18-61650-rk   Doc 24   FILED 11/08/18   ENTERED 11/08/18 09:36:19   Page 10 of 11
18-61650-rk   Doc 24   FILED 11/08/18   ENTERED 11/08/18 09:36:19   Page 11 of 11
